Title: To Benjamin Franklin from Patience Wright, 14 March 1779
From: Wright, Patience
To: Franklin, Benjamin


Dear Sir/
Lysle Hous no 4 facing LeslefieldMarch 14th 1779
I have moved from Pall mall with the full Purpose of mind to settel my afair and get Ready for my Return to america—
I shall take France in my way and call at Parris where I hope to have the Pleasur of seeing my old american Friend—: and take off some of your cappatall Bustos in Wax— England will very Soon be no longer a pattron for artists—the Ingeneous must flye to the Land of Peace & Liberty—as I Intend to make good Use of my time While I Stay at Parris I shall be hapy to meet with the Same Encouregment as I have meet with in England, (at my first Coming before the unfortunat war).
I shall be glad before I set out to have your opinion I beg the favor of you to Recomend my Perfformens and as you Know my abillites in taking Likeness in Wax Work I am hapy to have the Pleasing Prospect of doing your Recomendation Honour by my Best performance. It is with the Right gratitod to my Friends and Perticurly to yoù I owe the grat Encouregment my Jenei meet in London, and now come to France Improved and in high Spirits with the most faithful and afectanat Servt to Comand I am Honered Sir yor old Friend
P: Wright

“I long to See you and love you more then Ever if I dont write to you it is not for want of good will but for fear of being troubelson”—would to God you would sind for me.— My Servises are worthy of the Planeypotenterey of amerrica
For My Gardien Spirit the great Philosphe and american Agent.

 
Addressed: For / Benja: Franklin / att Passey / ner Parris
Notation: D. Wrigt Mars 1779.
